Citation Nr: 0808892	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout, claimed as 
secondary to service-connected frostbite residuals of the 
right and left foot.

2.  Entitlement to a compensable disability evaluation for 
frostbite residuals of the right foot.

3.  Entitlement to a compensable disability evaluation for 
frostbite residuals of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In September 2006, the veteran testified before a Decision 
Review Officer sitting at the RO, and in January 2008, the 
veteran testified before the undersigned Veterans Law Judge 
via videoconference.  A copy of the hearing transcript is of 
record and has been reviewed.

The issue of entitlement to service connection for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is evidence of a history of frostbite of the right 
and left foot during service, but there is no current medical 
evidence of frostbite residuals.  There is no evidence of 
cold injury residuals manifested by arthralgia or other pain, 
numbness, or cold sensitivity.

2.  The veteran's foot complaints are consistent with non 
service-connected diabetic neuropathy.    

3.  The veteran has not submitted evidence tending to show 
that his service-connected frostbite residuals of the feet 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
service-connected right foot frostbite residuals are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 7122 (2007).

2.  The criteria for a compensable disability evaluation for 
service-connected left foot frostbite residuals are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a January 
2006 letter that fully addressed all four notice elements.  
That letter informed the veteran of what evidence was 
required to substantiate his claims, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  The veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the January 2006 letter, in the November 2006 statement of 
the case and December 2006 supplemental statement of the 
case.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment.  The veteran was also provided the applicable 
diagnostic codes under which he is rated.  Each diagnostic 
code contains criteria necessary for entitlement to a higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA medical 
evidence, private medical evidence, records from the Social 
Security Administration (SSA), and lay statements.  The 
veteran was medically evaluated in conjunction with his 
increased rating claims, and was afforded the opportunity to 
provide testimony at hearings in September 2006 and January 
2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In a September 2005 rating decision, the RO granted service 
connection for frostbite residuals of the feet, and assigned 
a noncompensable evaluation for each foot, effective August 
27, 2003.  

In November 2005, the veteran filed an increased rating claim 
for frostbite residuals of the right and left foot.  He 
requested that the RO "reopen my claim for a possible 
increase in my service connected frostbite feet condition.  
See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) 
(statement considered claim for increase, where there was no 
evidence of an intent to appeal a prior rating decision dated 
within a year of claim increase).

The service-connected frostbite residuals of the right and 
left foot are evaluated under Diagnostic Code 7122 for cold 
injury residuals.  38 C.F.R. § 4.104 (2007).  Under such 
code, a 10 percent evaluation is warranted for cold injury 
residuals manifested by arthralgia or other pain, numbness, 
or cold sensitivity.  A 20 percent evaluation is warranted 
where there is arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis).  Id.  A 30 percent evaluation is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  Id.

Note (1) to Diagnostic Code 7122 instructs the rating 
evaluator to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

Evidence relevant to the claim includes a March 2005 VA 
examination report.  According to such report, the veteran 
gave a history of cold injury to his feet while serving in 
Korea.  He reported that he had experienced some numbness in 
his feet for the 10 years prior.  On examination of the feet, 
the veteran's skin color was normal.  There was 1+ ankle 
edema, bilaterally.  Both feet were warm, and there was no 
evidence of atrophy of the skin. The feet were dry.  The 
texture was normal, although over the left upper calf, 
laterally, there was some increased pigmentation and 
roughening of the skin.  No ulcerations were present.  The 
examiner was unable to elicit ankle jerk in either foot.  
There was evidence of sensory loss, and the examiner noted 
that strength seemed adequate.  There was no pain on 
manipulation of the foot, and no loss of any digits.  His 
circulation seemed adequate and his dorsalis pedis pulses 
were palpable, bilaterally.  The veteran was able to 
dorsiflex both ankles to about 7 degrees, and could 
plantarflex both ankles to about 35 degrees.  Range of motion 
of the toes appeared normal, although they were slightly 
pointed downward.  Active synovitis and callus formation were 
not present.  Diagnosis was a history of cold injury.  The 
examiner stated that after a review of the veteran's service 
medical records, and examination of the veteran, the history 
of cold injury is fairly minor.  The examiner opined that 
most of the problems that the veteran is experiencing with 
his feet are due to his diabetes mellitus, as opposed to 
frostbite residuals.  The examiner stated that the veteran's 
sensory loss, and absent deep tendon reflexes, are consistent 
with diabetic neuropathy.  
 
In January 2006, the veteran underwent another VA 
examination.  Examination of the legs revealed evidence of 
healed ulceration just below the knees, bilaterally.  An 
ulcer on the toe of the right was noted.  Range of motion of 
the ankles was normal.  There was a trace distal edema of the 
right foot.  The skin of the distal feet was slightly 
erythematous, bilaterally.  The right foot was warm to the 
tip of the toe, and the left foot was slightly cool.  In the 
distal one-third, there was a synovial thickening of the 
metatarsophalangeal (MP) joints of both first toes.  The 
dorsalis pedis pulses were palpable, bilaterally, and the 
posterior tibial pulses were difficult to feel.  Capillary 
refill of the toes appeared normal.  Tendon reflexes were 
absent at all locations, consistent with diabetic neuropathy.  
Dorsiflexion of the feet was to 10 degrees, bilaterally, and 
plantar flexion was to 45 degrees, bilaterally, and without 
pain.  There was no loss of motion with repetitive use.  The 
examiner noted that the veteran did not have any flare-ups.  
There was no instability of the knees.  Diagnoses, in 
pertinent part, were a history of frostbite of the feet, and 
diabetes mellitus with nephropathy and peripheral neuropathy.  
The examiner stated that there is no current evidence of 
frostbite residuals, and further stated that the symptoms in 
the feet are most likely related to the diabetic neuropathy, 
rather than circulatory insufficiency.  

On review, the Board finds that compensable evaluations are 
not warranted for service-connected frostbite residuals of 
the right and left foot.  In this regard, there is no 
evidence showing that the veteran's service-connected 
frostbite residuals are manifested by arthralgia or other 
pain, numbness, or cold sensitivity.  In fact, the examiner 
of the most recent VA examination (January 2006) specifically 
opined that there is no current evidence of frostbite 
residuals.  Further, the Board notes that the January 2006 VA 
examiner, in addition to the March 2005 examiner, both 
concluded that the veteran's foot complaints are consistent 
with diabetic neuropathy, and likely unrelated to his history 
of cold injury.  

While the Board has considered the statement provided by the 
veteran with regard to the severity of his frostbite 
residuals, the Board notes that his opinion, as to medical 
matters, is without probative value because the evidence does 
not show that he possesses the medical expertise necessary to 
diagnose or determine the etiology of a medical disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Based on the foregoing, the Board finds that compensable 
evaluations under the provisions of Diagnostic Code 7122 are 
not warranted for service-connected frostbite residuals of 
the right and left foot.  The Board has considered the 
potential applicability of other diagnostic codes.  However, 
the veteran's service-connected cold injuries of the right 
and left foot do not warrant higher evaluations under any 
other diagnostic code.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
frostbite residuals.  The record shows that the veteran has 
not been treated for frostbite residuals since service.  
Further, there is no indication that his service-connected 
frostbite residuals cause a marked interference with 
employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a compensable disability evaluation for 
frostbite residuals of the right foot is denied.

Entitlement to a compensable disability evaluation for 
frostbite residuals of the left foot is denied.

REMAND

The veteran attributes his current gout to his service-
connected frostbite residuals of the right and left foot.  In 
January 2006, the veteran underwent a VA examination.  The 
examiner opined that it is "less likely in than not that his 
gout is not related to the history of frostbite."  However, 
the examiner then indicated that there is no credible 
evidence that frostbite is a predisposing factor in the 
development of gouty arthritis.  Clarification as to whether 
the veteran's gout is related to his service-connected 
frostbite residuals is needed for accurate adjudication of 
the claim.  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims 
folder to the examiner who conducted the 
VA "arteries, veins, and miscellaneous" 
examination in January 2006.

The examiner is asked to clarify his 
opinion as to the likelihood that the 
veteran's gout is related to his service-
connected frostbite residuals.  In doing 
so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's gout was caused by or has 
permanently increased in severity due to 
his service-connected frostbite residuals 
of the right and left foot.  If a 
permanent increase in gout pathology is 
caused by the service-connected frostbite 
residuals, the examiner should specify 
what degree of gout disability is 
attributable to the service-connected 
frostbite residuals.  A complete 
rationale should be provided.  

If the January 2006 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new C&P examination.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's service 
connection claim for gout, claimed as 
secondary to service-connected frostbit 
residuals of the right and left foot.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


